DETAILED ACTION
Status of Application: Claims 1-4, 6-12, and 14-16 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-4, 6-12, and 14-16 (1 and 9 independent) are allowed.
The closest prior art, “Method And Apparatus For Controlling Connectivity To A Network” by Pelletier et al., US2012/0281566 (“Pelletier”), “Allocating Network Identifiers To Access Terminals” by Nair and Feder US2011/0310822 (“Nair”), “Cell Access Method, Apparatus, and System by Hu et al., US2016/0142957A1 (“Hu”), and “Transmission/Reception Method Of Base Station, D2d Communication Method, and Apparatus Supporting The D2d Communication Method” by Lee et al., US2016/0044710A1” fail to anticipate or render obvious the novel limitations which were previously identified and have been incorporated via amendment into the independent claims. Specifically, these claims usage of the exact non-standard alternative channels (to a Physical Keep Alive Channel) for uplink setup combined with Uplink specific mobility IDs was found to be outside the prior art.  While Peleltier anticipates much of the claim with respect to mobile IDs (e.g. Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”, specifically “The SPS-C-RNTI may be used to activate a semi-persistent downlink allocation on a PDSCH or uplink grant on a PUSCH in the WTRU-specific search space), Pelletier and the remaining cited references of record fall short with respect to the amended limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642